Citation Nr: 1455987	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to January 19, 2010.

2. Entitlement to a rating in excess of 70 percent for the service-connected PTSD, beginning on January 19, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from May 1968 to August 1969. The Veteran also had service in the Army Reserve and Air National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO. 

In December 2009 and May 2011, the Board remanded the case for additional development of the record. 

In February 2013, the Board assigned an increased rating of 50 percent for the service-connected PTSD prior to January 19, 2010 and an increased rating of 70 percent rating effective on that date. 

The Veteran appealed the decision, specifically the denial of a rating in excess of 50 percent for the PTSD prior to January 19, 2010 and denial of a rating in excess of 70 percent beginning January 19, 2010, to the United States Court of Appeals for Veterans Claim (Court). 

In an April 2014 Memorandum Decision, the Court vacated the February 2013 decision with regard to the denial of a rating in excess of 50 percent for the PTSD prior to January 19, 2010 and denial of a rating in excess of 70 percent beginning January 19, 2010 and remanded the Veteran's claim for further development.

Additionally, the Board notes that, in an April 2014 rating decision, the RO granted a total rating based on individual unemployability by reason of service-connected disability (TDIU) effective on May 29, 2013. 

The time period to appeal this decision has not expired; however, the Veteran is not shown to have appealed the effective date for the assignment of the TDIU rating. Accordingly, this issue is not before the Board on appeal at this time.

Finally, the Board notes that the Veteran was previously represented by Disabled American Veterans. However, in May 2014, he granted a power-of-attorney in favor of Robert V. Chisholm, Attorney. Mr. Chisholm has submitted written argument on the Veteran's behalf. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

For the period of the appeal prior to January 19, 2010, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  



CONCLUSIONS OF LAW

1. For the initial period of the appeal prior January 19, 2010, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2013).

2. The criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD beginning on January 19, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including Diagnostic Code (DC) 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2006, January 2007, January 2008 December 2009 and June 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in April 2007 and June 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The Veteran filed his claim of service connection for PTSD in December 2006.  A March 2007 treatment record showed the Veteran presented with an ongoing history of depressive and anxiety symptoms.  His physician noted insomnia, irritability without flying into rages, difficulty concentrating, intrusive thoughts, and nightmares.  

Upon mental examination, the Veteran was found to have a normal appearance, with intact hygiene and grooming. He was cooperative and not guarded with unremarkable psychomotor behavior.  His speech was clear and normal in volume and rate.  

The Veteran's affect was noted to be constricted, and his mood was depressed, but stable.  Thought content was free of paranoia and unusual preoccupations.  There were no homicidal or suicidal ideations or perceptual abnormalities.  His judgment and insight were intact.  

The physician diagnosed the Veteran with dysthymia and panic disorder in full and sustained remission and assigned a GAF score of 55.    

The Veteran underwent a VA examination in April 2007.  The examiner noted the November 2006 diagnosis of PTSD and the March 2007 diagnosis of dysthymia.  

The Veteran reported having been married for 55 years in a "very good marriage." He had three sons and good, tight knit family relationships with two of those sons.  The third son suffered from bipolar disorder, and this created a strained relationship.  The Veteran was very active socially, including in Freemasonry.  He regularly volunteered and enjoyed hobbies, such as swimming and walking.  The Veteran had no history of suicide attempts or violence.

A psychiatric examination showed the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable; his speech was spontaneous, clear, and coherent with a cooperative attitude and a normal affect.  His mood was anxious.  The Veteran was noted to have been fully oriented with unremarkable thought processes and content and intact judgment and insight.  

The Veteran denied having hallucinations, obsessive, ritualistic, or inappropriate behavior, episodes of violence, and suicidal or homicidal ideations.  The Veteran described a panic attack during military service, but no panic attacks since that time.  However, the Veteran did report awakening feeling "panicky." 

The Veteran experienced sleep impairment due to sleep latencies and nightmares.  His recent and immediate memory was mildly impaired, as demonstrated by occasional distractibility leading to inattention to task and loss of train of thought.  

The examiner diagnosed PTSD and assigned a GAF score of 55, reflecting a moderate level of symptom severity while overall functional level in occupational, family, and social arenas was well preserved.  

Specifically, the examiner opined that the Veteran's PTSD symptoms resulted in deficiencies in thinking and mood and that there was reduced reliability and productivity due to his PTSD symptoms.

In a June 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation.  In November 2007, the Veteran submitted a Notice of Disagreement, stating that he disagreed with the 30 percent rating and requested a higher rating of 50 percent.

The mental health notes in December 2007 and March 2008 showed the Veteran experienced ongoing depressive and anxiety symptoms.  He was irritable and impatient and had trouble concentrating.  

The Veteran did not have suicidal ideations or feelings of hopelessness.  He reported experiencing sleep disturbances and intrusive thoughts.  

A mental status examination showed that the Veteran had a normal appearance with intact hygiene and grooming.  Speech, psychomotor behavior, and thought form and content were normal.  The Veteran's mood was depressed, but stable.  His affect was constricted.  He had no perceptual abnormalities and his judgment and insight were intact.  

The physician diagnosed dysthymia and assigned a GAF score of 55 in December 2007 and a GAF score of 65 in March 2008.

The Veteran underwent a private psychological evaluation on April 21, 2008, by W.A., Psy.D. 

The Veteran reported that he maintained few friendships, having only one close friendship. He described his temperament as "a worrying individual."
He had been married for 45 years and reported there was "constant" arguing in the relationship. He had 3 grown sons and described excellent relationships with them.

The Veteran reported having recurrent intrusive thoughts and nightmares of his experiences in Vietnam. He acknowledged having night sweats and reported that he had flashbacks. 

The Veteran was noted to put forth intensive effort toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences. He had a markedly diminished interest and participation in significant activities, particularly those which were social in nature. He was intolerant to significant levels of contact with people. He felt detached and estranged from others and had a sense of a foreshortened future (i.e., he did not have any goals).

The Veteran had marked problems with insomnia as evidenced by his difficulties with intermittent and terminal waking and had severe troubles with irritability and angry outburst. He had a history of throwing items. 

The Veteran stated that he experienced "sullen" mood most of the day, nearly every day. He described having anhedonia in the form of his social isolation. He acknowledged having insomnia. Psychomotor agitation and retardation were described, and he reported having significant experiences of fatigue and loss of energy. He had a diminished ability to think and was indecisive. Concentration problems were apparent during the examination. He denied having recurrent thoughts of death, including suicidal and homicidal ideation.

The Veteran reported experiencing an anxiety attack twice per month that occasionally lasted all day.  He reported that his PTSD had been "really steady" for the first 10 years after his return from Vietnam and gradually declined after that. 

However, the Veteran reported having had an episode (within the last 5 years) where he "just lost it" and experienced an exacerbation of his PTSD symptoms despite his relatively relaxed lifestyle. He also reported the onset of a panic disorder with the exacerbation of his PTSD symptoms and additional depressive symptoms.

On mental status examination, the Veteran was easily engaged although he appeared to be quite reticent regarding direct discussions of his military experiences. Impulse control and speech were within normal limits. Form of thought was circumstantial but thought content was entirely within normal limits. His mood was very relaxed, and his affect was normal and stable.

The Veteran was oriented to person place and time. His attention capacities, as evidenced by his circumstantial speech, appeared to fall below normal limits. His concentration abilities also fell below normal limits; however, his memory abilities fell within normal limits. Intelligence and fund of information appeared to fall within the average range; however, judgment and insight appeared to fall below normal limits. 

A GAF score of 42 was assigned for the Veteran's PTSD. The psychologist noted that the Veteran described having a marked pattern of social isolation, problematic family relationships and judgment-related issues in the form of irritability and outbursts. Also apparent were cognitive troubles and mood-related difficulties. The psychologist anticipated that the Veteran would experience difficulties in any work environment.

An April 2009 mental health record showed the Veteran experienced depression.  His social situation included living with his wife and son, but his wife had Alzheimer's and his relationship with his son was strained.  The Veteran attended Masonic meetings and recreated a little.

The Veteran ruminated over past failures and was irritable and impatient.  He did not have rages of anger or hopelessness, and had no suicidal ideations.  He did experience intrusive thoughts and occasional nightmares.

A mental status examination showed that he had a normal appearance with intact grooming and hygiene.  The Veteran was cooperative with unremarkable psychomotor behavior, and normal speech, thought process, and thought content.  His affect was constricted and mood was depressed but stable.  

The Veteran was noted to be fully oriented with intact judgment and insight.  The examiner diagnosed dysthymia and assigned a GAF score of 55.

In an October 2009, the Veteran's psychiatrist noted short term memory problems, but the Veteran denied impairment.  The treatment notes also showed that the Veteran was depressed and ruminating over his son and his wife's Alzheimer's diagnosis.  A GAF score of 62 was assigned.  

The Veteran underwent a private psychological evaluation on January 19, 2010, by W.A., Psy.D.  The Veteran reported experiencing intrusive thoughts, flashbacks, and nightmares.  Dr. A. also noted continued avoidance symptoms and a strong desire to isolate from his family.  

Dr. A. further stated that the Veteran described dissociative symptoms, anhedonia, extreme social isolation and detachment, and a restricted range of affect was noted in his vocal tones.

Dr. A. recorded symptoms of hyperarousal, including troubles with sleep onset and intermittent waking.  The Veteran described continued irritability as well as angry verbal outbursts and concentration problems.

Psychomotor agitation was reported during the interview, as well as feelings of worthlessness and guilt, difficulty with decision making, and continued symptoms of panic disorder.  The Veteran acknowledged having recurrent thoughts of death, but denied suicidal and homicidal ideation. 

During a mental status examination, the Veteran was easily engaged, although he stated he was miserable.  His impulse control fell below normal limits, but his speech and thought content were normal.  His form of thought was circumstantial.  He denied having perceptual abnormalities and stated that his mood was "numb" and that his affect was stable, but blunted.  

The Veteran was fully oriented, but his attention capacities fell below normal limits.  His immediate and remote memory were normal.  Judgment and insight appeared to fall below normal limits.  

Dr. A. diagnosed PTSD, panic disorder with agoraphobia, and depressive disorder not otherwise specified and assigned a GAF score of 42.  She stated that his GAF score was based on his difficulties in multiple areas, including social functioning, family relationships, judgment-related issues, thinking difficulties and mood. 

Specifically, Dr. A noted that the Veteran described having a marked pattern of social isolation that began after his service in Vietnam and was evidenced by his difficult relationship with his son who suffers from bipolar disorder.  

The Veteran's judgment-related issues included his history of irritability and outbursts.  Cognitive troubles were found in the form of difficulty with attention and concentration, and mood-related difficulties included the symptoms of a major depressive episode that were acknowledged during the interview.  

A psychiatric assessment in April 2010 showed that the Veteran denied having suicidal or homicidal ideations and hallucinations.  The Veteran was fully oriented, not hostile or agitated, with a calm mood and clean appearance. 

In September 2010, a social work outpatient note revealed that the Veteran had nightmares and flashbacks, an exaggerated startle response, and hypervigilance.  Socially, the Veteran reported that he attended many Freemason functions and volunteered at a VA medical center.  

A mental status assessment showed that the Veteran was alert, oriented and cooperative with no risks to himself or others.  He had no abuse or neglect issues.  He had been anxious and depressed due to his health, but received emotional support from his wife.

A November 2010 PTSD and depression screen were both negative.  The Veteran denied feeling down, depressed, or hopeless and noted having little interest or pleasure doing things, nightmares, an exaggerated startle reflex, and numbness and detachment. 

The Veteran submitted a November 2010 report from a diagnostic consultant.  The report noted that the Veteran had symptoms of PTSD which included, but were not limited to, insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hypervigilance, and depression. 

The Veteran underwent a VA examination in June 2011.  The Veteran reported having a short fuse, confusion, and lacking self-confidence since his period of service.  He had difficulties with his son who had a mental illness and worried about caring for his wife who had Alzheimer's.   He also stated that he had very few friends.  His leisure activities included computer based activities and card games, when his physical disabilities allowed.

 An examination showed a clean appearance and psychomotor activity that was lethargic.  The Veteran had a cooperative attitude.  His affect was dull, and his mood was dysphoric.  He was fully oriented with normal attention and an unremarkable thought process and contact.  The Veteran had no delusions with good judgment and insight.

The Veteran denied having obsessive or ritualistic behavior, panic attacks, episodes of violence, and suicidal or homicidal ideations.  His recent and immediate memory was mildly impaired.  He was able to maintain minimum personal hygiene and had no problem with his activities of daily living.

The examiner diagnosed PTSD and depressive disorder, not otherwise specified, and assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD resulted in deficiencies in thinking, mood and family relationships.  

Specifically, the VA examiner opined that the Veteran had both PTSD and depression, and it appeared the Veteran's symptoms had worsened since his previous examination.  

In a July 2014 vocational assessment, the vocational expert found that the evidence demonstrated a consistent and steady worsening of symptoms, primarily related to the Veteran's service-connected right rotator cuff tear, diabetic peripheral neuropathy and PTSD that forced him to retire from a job he loved and impacted his ability to sustain even part-time volunteer activities. 

The vocational expert concluded that it was at least as likely as not that the service-connected disabilities prevented him from continuing the work he had been qualified to perform and from securing and following any other substantially gainful employment since December 2006.  

In this case, the Board finds that the evidence shows that the Veteran had PTSD symptoms such as near continuous depression, social isolation, difficulty concentrating, sleep disturbance, impaired impulse control shown as irritability, and difficulty in adapting to stressful circumstances. He consistently reported impairment in social functioning in that he had strained relationship with his wife and no real friends.

Occupationally, the Veteran was anticipated to experience difficulties in any work environment (April 2008 private psychological evaluation). The Veteran's PTSD symptoms were consistently described as significant and severe.

The private psychologist and the VA examiner have assigned the Veteran GAF scores of 42 (in April 2008 and January 2010) and 50 (in June 2011). These scores are indicative of serious symptoms and serious impairment in social and occupational functioning, and are representative of the criteria for a rating of 70 percent, but no higher.
  
Thus, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more closely resembled the criteria for a 70 percent rating, but no higher for the initial period of the appeal prior to January 19, 2010.

The Board finds in reaching this conclusion that the overall severity of the service-connected PTSD is not shown to have significantly changed during the course of his appeal.

In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 70 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment. 

At no point does the evidence of record establish that the service-connected PTSD has caused total occupational and social impairment as none symptoms required for a 100 percent rating are shown. 

Significantly, the June 2011 VA examiner specifically opined that the Veteran's psychiatric symptoms did not cause total occupational and social impairment.  

The Veteran has denied suicidal and homicidal ideation.  He had no impairment in performing activities of daily living or in connection with his orientation. 

Thus, the Board finds that a 100 percent schedular rating is not assignable in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

Further, the Board notes that the Veteran was awarded a TDIU rating effective beginning on May 29, 2013.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The discussion reflects that the symptoms and effects of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 



ORDER

An increased rating of 70 percent, but no higher for the service-connected PTSD for the initial period of the appeal prior to January 19, 2010 is granted subject to regulations governing the payment of monetary awards.

An increased rating in excess of 70 percent for the service-connected PTSD beginning on January 19, 2010 is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


